Citation Nr: 1813448	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability. 


ORDER

Service connection for a right knee disability is granted.


FINDING OF FACT

Right knee disability is etiologically related to the service-connected left disability.


CONCLUSION OF LAW

The criteria for secondary service connection for a right knee disability have been met.  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from April 1995 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran contends that his right knee disability is related to his active service, including as secondary to his service-connected left knee disability. 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's currently diagnosed right knee disorder is caused or aggravated by the service-connected left knee disability.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's right knee disability was caused by his service-connected left knee disability.

The Veteran underwent the most recent VA examination for his right knee in September 2015.  The examiner diagnosed the Veteran with several right knee disorders.  The examiner stated that "[f]avoring the left knee has caused the development of right knee pathology."  See September 2015 VA examination. 

As such, the September 2015 VA examiner's opinion relates the Veteran's right knee disability to his service-connected left knee disability.  After resolving all doubt in the Veteran's favor, service connection for a right knee disability is warranted.

	(CONTINUED ON NEXT PAGE)






____________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Texas Veterans Commission

Department of Veterans Affairs


